Case: 20-10586     Document: 00516100143         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 18, 2021
                                  No. 20-10586
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Avalos-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-240-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jose Avalos-Rodriguez has
   moved for leave to withdraw and has filed briefs in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Avalos-Rodriguez has filed responses. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10586     Document: 00516100143           Page: 2   Date Filed: 11/18/2021




                                    No. 20-10586


   counsel’s briefs and the relevant portions of the record reflected therein, as
   well as Avalos-Rodriguez’s responses. We concur with counsel’s assessment
   that the appeal presents no nonfrivolous issue for appellate review.
   Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                         2